PER CURIAM:
On January 5, 1977, a jury convicted appellant, Jerry Gaddy, of murder of the first degree, conspiracy and possession of an instrument of crime. After denying post-verdict motions, the trial court sentenced appellant to life imprisonment on the murder charge, imposed a concurrent sentence of imprisonment of 5 to 10 years on the charge of conspiracy and suspended sentence on the weapons charge. Appellant raises 26 issues as grounds for a new trial. We affirm.
In his post verdict motions, appellant did not raise any of the issues he raises here. He therefore has not preserved any of them for appellate review. Accordingly, we do not pass on the merits of the issues presented. Pa.R.Crim.P. 1123(a); see Commonwealth v. Waters, 477 Pa. 430, 384 A.2d 234 (1978); Commonwealth v. Blair, 460 Pa. 31, 331 A.2d 213 (1975) (“The practice in some judicial districts of ignoring the requirements of Rule 1123(a) is condemned. Henceforth, issues not presented in compliance with the rule will not be considered by our trial and appellate courts.”).
Judgments of sentence affirmed.